 256DECISIONSOF NATIONAL LABOR RELATIONS BOARDShop Rite Foods,Inc. and AmalgamatedMeat Cutters& Butcher Workmenof North America, AFLr-CIO, Local No. 171. Case 23-CA-4835January 22, 1975DECISION AND ORDERBY ACTING CHAIRMAN FANNING ANDMEMBERSKENNEDY AND PENELLOOn June 17, 1974, Administrative Law Judge JoelA.Harmatz issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief, and the General Counsel filedlimited exceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,'and conclusionsof the Administrative LawJudge and to adopt his recommended Order exceptas modifiedherein.2The Administrative Law Judge found that thestatement in Respondent's letter of April 19, 1974,3that all reinstated employees would be terminated onApril 26,4 constituted a threat in violation of Section8(a)(1) in that such statement was "calculated toinduce Prince,Garcia and Alvarez to cease toparticipate in the further prosecution of the unfairlabor practice claims made in their behalf . . . ."The Administrative Law Judge also found thatRespondent violated Section 8(a)(4) of the Act bydischarging Prince for 2 days pursuant to its letter ofApril 19, in that the letter was "calculated toinfluence reinstated employees, who, perhaps hadgreater interest in their jobs, than further backpay,"to stop cooperating with the Board in this proceed-ing.We disagree.Contrary to the Administrative -Law Judge, we donot view Respondent's April 19 letter either as athreatcalculated to dissuade employees Prince,Garcia, and Alvarez from utilizing the Board'sprocesses to prosecute alleged unfair labor practicesThe Respondent has excepted to certain credibility findings made bythe Administrative Law Judge. It is the Board's established policy not tooverrule anAdministrativeLaw Judge's resolutions with respect tocredibility unless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions are incorrect.StandardDry Wall Products,Inc, 91 NLRB 544 (1950),enfd.188 F 2d 362(C.A. 3, 1951)We havecarefully examined the record and find no basis for reversing his findings.2The Administrative Law Judge, apparently through inadvertence,recommended that backpay be awarded to Mary Alvarez from the date ofthe discrimination against her until a date 5 days after a valid unconditionaloffer of reinstatement was made to her. We hereby,in accord with our usualpractice,modify the "Remedy"so as to provide that Respondent's backpay216 NLRB No. 43committed against them, or as proof that Respond-entdeniedPrince employment for 2 days todiscourage her from testifying at an unfair laborpractice hearing. Thus, it appears from the recordand the letter itself that the offers of reinstatementwere extended to the three employees in anticipationof,and conditioned upon, the Regional Director'sapproval of a settlement agreement negotiatedbetween Respondent and the Charging Party. Whenthe Regional Director later declined to approve theproposed agreement, the Respondent withdrew itsoffers of reinstatement and so notified the employeesvia the April 19 letter.In our view, the Respondent's action, based as itwas on the failure of settlement negotiations, did notinany way discriminate against the employeesbecause of their resort to Board processes. TheRespondent at that time was not under any legalobligation to offer reinstatement to any of the threeemployees, but did so solely as part of a proposedsettlement to avoid costly litigation of the issues.Respondent's offer of reinstatement, therefore, wasconditioned on, and in anticipation of, the RegionalDirector'sapprovalof the proposed settlementagreement. When such approval did not materialize,theRespondent was free to revoke the offers ofreinstatement without incurring a new legal liability.5In these circumstances, we cannot find that theRespondent violated Section 8(a)(4) and (1) of theAct by terminating the conditionally reinstatedemployees. Nor can we view the April 19 letter as athreat to take unlawful action. In addition, wedisagree with the Administrative Law Judge's theorythatRespondent's April 19 letter violated Section8(a)(4) with respect to employees who acted to theirdetriment upon it because such letter was "calculatedto influence employees not to cooperate with theBoard" and to "cease to participate in . . . prosecu-tion."While conduct so motivated may, undercircumstances not present herein, be violative ofSection 8(a)(1), we do not believe it is the same as theproscription in Section 8(a)(4) against ". . . dis-charge or . . . discriminat[ion] against an employeebecause he has filed charges or given testimony ..."or (as found inPlateManufacturing Company,197responsibilityto Alvarezterminates as of the date of its valid unconditionaloffer to herof reinstatement.3All dates herein are in 1974 unless otherwise indicated.4These employees had previouslybeen offered reinstatement inconjunction with Respondent's proposed settlement of the instant charge.The Regional Director had refused to approve theprofferedsettlementprimarily because it did not providebackpay forPrince,Garcia, andAlvarez,the employeesaffected bythe settlement and reinstatement offers.SOf course, this conclusion in no way affectsthe remedy provided hereinfor the dischargeof Alvarezwhich we have found to be violative of Sec.8(ax3) SHOP RITE FOODS,INC.257NLRB 793, 802 (1972)) because he is named in acharge.Accordingly,for the reasonsabovestated,we shalldismiss those portionsof thecomplaint which allegethat the Respondent,by its April 19letter,violatedSection 8(a)(1) and(4) of the Act.AMENDED CONCLUSIONS OF LAW1.Shop Rite Foods,Inc., is an employer engagedin commerce within the meaning of Section 2(6) and(7) of the Act.2.Amalgamated Meat Cutters&Butcher Work-men of North America,AFL-CIO, Local No. 171, isa labor organization within the meaning of Section2(5) of the Act.3.By dischargingMary Alvarezbecause of herunion activities,Respondent has violated Section8(a)(3) and(1) of the Act.4.Respondent has not violated Section 8(a)(1) ofthe Actby failing to submit lists of employees' namesand addresses in conformity with the Board'sExcelsiorpolicy,by implementing new benefits, bylaying off Virginia Carlisle, by threatening JesusDiaz,orbymisrepresenting the election votereligibility date.5.Respondent has not violated Section 8(a)(3)and (1) ofthe Act byissuing formal reprimands toJuan Lopez,Elmira Prince,and Joe Escobedo, byreducing the hours of Elmira Prince,or bydischarg-ing Alfonso M. Garcia.6.Respondent has not violated Section 8(a)(4)and (1) ofthe Act by itsletter of April19, 1974, or byany action it took pursuant thereto.7.The unfairlabor practices found above have aneffect upon commerce within the meaning of Section2(6) and(7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended,theNational LaborRelations Board adopts as its Order the recommend-edOrder of the Administrative Law Judge, asmodified below,and hereby orders that Respondent,Shop Rite Foods,Inc.,San Antonio,Texas, itsofficers,agents, successors,and assigns,shall take theaction set forth in the said recommended Order, as somodified:1.Substitute the following for paragraph 1(a):"(a)Discharging employees because of their unionactivity."2.Substitute the following for paragraph 2(a):"(a)Make Mary Alvarez whole for any loss of payshe may have suffered by reason of the discrimina-tion against her in the manner set forth in the sectionof this Decision entitled`The Remedy.' "3.Substitute the attached notice for that of theAdministrative Law Judge.ACTING CHAIRMAN FANNING,concurring and dis-senting in part:I agree with my colleagues to the extent they affirmthe Administrative Law Judge's findings and conclu-sions.Contrary tomy colleagues, I would adopt theAdministrative Law Judge's finding,for the reasonsstated by him, that the Respondent violated Section8(a)(1) of the Act by stating in its April 19 letter thatemployees Prince, Alvarez,and Garcia would beterminated on April 26 if the Regional Director forRegion 23 failed to approve Respondent's proposedsettlement agreement of outstanding unfair laborpractice charges involving,inter alia,these employ-ees. I would also adopt the Administrative LawJudge's finding that Respondent violated Section8(a)(4) of the Act by causing employee Prince, whoacted upon the April 19 letter, to lose 2 days of workon April 27 and 28. In addition, I would find,contrary to the Administrative Law Judge and mycolleagues,thatRespondent also violated Section8(a)(4)by its conduct vis-a-visAlvarezwhoseemployment opportunities were adversely affectedby Respondent'sApril 19 letter.The Administrative Law Judge found that AlvarezcalledRespondent's district manager,Tidwell, onApril 24,the day she received the April 19 letter,because she had been told to speak to Tidwellconcerning Respondent's earlier offer of reinstate-ment.When Tidwell offered her reinstatement at herformer location as ofApril 19,Alvarez told him thatthe letter she had just received stated that she wouldbe dischargedon April 26. AfterTidwell deniedknowledge of the letter,Alvarez stated that shethought someone was "playing games" with her, andthe conversation ended.Because of Respondent'sApril 19 letter, Alvarez did not return to work onApril29.Alvarez was eventually offered reinstate-ment at the hearing herein.In my view, Tidwell offered Alvarez reinstatementas of April 29. The credited testimony indicated that,because of the letter,Alvarez thought the offer ofreinstatement a nullity, inasmuch as the offer was notto take effect until April 29 and the letter explicitlystated that she would be terminated on April 26.Thus,it seems clear that she did not return to workbecause she reasonably believed that Tidwell's offerhad been revokedby theletter.Accordingly,Iwouldfind that Alvarez' employment opportunities wereimpaired as a result of the letter and that Respondentthereby violated Section 8(a)(4) and(1) of the Actwith respect to her inasmuch as the letter wasdesigned to induce her to refrain from furthercooperating with the Board in this matter. 258DECISIONSOF NATIONALLABOR RELATIONS BOARDAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT discharge or otherwise discrimi-nate against our employees because they haveengaged in union activity.WE WILL NOT in any like or related mannerinterferewith, restrain, or coerce our employeesin the exercise of rights guaranteed by Section 7of the Act.WE WILL make Mary Alvarez whole for theearnings she lost by reason of our discriminationagainst her.SHOP RITE FOODS, INC.DECISIONSTATEMENT OF THE CASEJOEL A. HARMATZ, Administrative Law Judge: Thisproceeding was heard on April 30 and May I and 2, 1974,in San Antonio, Texas, upon an original charge filed onJuly 23, 1973, and a complaint issued March 13, 1974, asamended on March 26, 1974, alleging that Respondentengaged in certain independent violations of Section8(a)(1) of the Act; violated Section 8(a)(1) and (3) of theAct by discharging Alfonso M. Garcia and Mary A.Alvarez and by issuing reprimands to Juan Lopez, ElmiraPrince, and Joe Escobedo, and by reducing the work hoursof Elmira Prince; and violated 8(a)(4) and (1) of the Act bythreatening to discharge employees Garcia, Alvarez, andPrince to discourage them from testifying in the instantproceeding. Respondent duly filed an answer denying thatany unfair labor practices were committed. After close ofthe hearing,briefs were filed by the General Counsel andthe Respondent.Upon consideration of the entire record in this case,including the posthearing briefs and my observation of thewitnesses while testifying, I make the following:FINDINGS OF FACT1.JURISDICTIONRespondent is a Texas corporation, with the principaloffice and place of business of its San Antonio districtlocated in San Antonio, Texas, from which it is engaged inthe retail grocery business on a chain-store basis. Duringthe 12-month period precedingissuanceof the complaint, arepresentativeperiod,Respondent in the course andconduct of said operations, sold and distributed goodsvalued in excess of $500,000, and purchased and receivedgoods and commodities at its San Antonio facilities valuedin excessof $50,000, from suppliers located outside theState of Texas.The complaintalleges, the answer admits,and Ifind thatRespondent is, and at alltimesmaterial has been, anemployer engaged in commerce within the meaning ofSection 2(6) and(7) of the Act.II.THE LABORORGANIZATION INVOLVEDThe complaintalleges, the answer admits, and I find thatAmalgamated Meat Cutters &ButcherWorkmen of NorthAmerica, AFL-CIO, Local 171,isa labor organizationwithin the meaningof Section 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA.BackgroundThe instant litigation arises against a background oflongstandingefforts on the part of the rival Meat Cuttersand Retail Clerks Unions to obtain representation rightson behalf of the previously unorganized grocery employeeslocated in the various retail food markets within Respond-ent's San Antonio district. Thus, on August 27, 1969, theCharging Party herein, Local 171 of the Meat CuttersUnion, filed a representation petition in Case 23-RC-3344.The Retail Clerks either intervened or filed its ownpetition,but in any event appeared on the ballot in allensuing elections.The firstelectionwasconducted onMarch 27 and 28, 1970. Thereafterrerun elections weredirected on the basis of preelection misconduct, with thesecond conducted on August 20 and 21, 1972, and a third,on April 27 and 28, 1973. After a hearing, objections to thethird election filed by theRetailClerks were sustained bythe Board, which directed a fourth election by Decision ofJanuary 9, 1974.The fourth election was scheduled for April 1974, but thequestionconcerning representationwas subsequentlyvacated when pursuant to agreement of the Meat Cutters,Retail Clerks, and the Respondent, the Meat Cutters onMarch 15, 1974,requestedwithdrawal of its petition inCase 23-RC-3344, and disclaimed any further interest intheunit.Following said agreement, the Retail Clerksrequested a card check, which Respondent accepted, andwhen said check demonstrated that Retail Clerks repre-sented a majority in the appropriate unit, Respondentgranted recognition to the Retail Clerks. Through contract,having an effective date of April 28, 1974, the employees inthe unit, which for some 5 years had been the subject ofconflicting representation claims, are now covered by acollective-bargaining agreement.This complaint involves alleged violations of Section8(a)(1) and (3) based on events preceding the grant ofrecognition to Retail Clerks. The bulk of the independent8(a)(1) allegationsare based upon objections to the thirdelection,which were filed by the Retail Clerks, but,interestingly enough, were opposed by the Meat Cutters,theCharging Party herein. All the 8(a)(3) allegationsinvolve alleged discrimination directed at Meat Cutters'supporters.An 8(a)(4) allegation is also included in theamended complaint and is based on events whichimmediately preceded the hearing in this proceeding. SHOP RITEFOODS, INC.B.Interference,Restraint,and Coercion1.TheExcelsiorissueThe complaint as amended, alleges that in Cases 23-RC-3344, 3347, and 3390, "the Board ordered Respondent tofurnish a list of eligible voters and their addresses inaccordancewith its policyas setforth inExcelsiorUnderwear, Inc.,156 NLRB 1236 (1966)," and further that"On or about April 13, 1973 Respondent knowinglysubmittedan eligibility list . . . which was grosslyinaccurate and incomplete, and thereafter refused tocorrect and complete said list." The amended complaintgoes on to relate that this alleged noncompliance withExcelsiorconstituted an independent violation of Section8(a)(1) of the Act.The General Counsel cites no Board authority to theeffect that a noncompliance with theExcelsiorrequirementconstitutesa per seviolation of Section 8(a)(1). Indeed, theBoard, in enunciating the policy requiring preelection listsof names and addresses, specifically stated:Whether or not an employer's refusal to discloseemployee names and addresses after an election isdirectedwould constitute "interference, restraint, orcoercion" within themeaningof Section 8(a)(l) of theAct, despite the existence of alternative channels ofcommunication open to the union, is a question onwhich we express no view because it is not before us.iNow some 8 years afterissuanceofExcelsior,that issueis squarely presented under this complaint. For the reasonsset forth below, it is my opinion that the failure to submit atimely accurate list ofnamesand addresses does notconstitute a per se violation of Section 8(axl).Over the years the Board has established standards forthe conduct of an election, designed to enhance employeeopportunity for a free and reasoned choice.2 Uponnoncompliance with such standards "the Board will setasidean election even though the conduct does notconstitute an unfair labor practice." 3 Examples of the typeof conduct which, though grounds for setting an electionaside,do not constitute 8(a)(l) violations are grossmisrepresentations,4 captive audience speeches within 24hours of an election,5 extreme racial propaganda,6 and thesystematic removal of small groups of employees fromtheir place of work to the locus of managerial authority forpurposes of communicating noncoercive antiunion propa-ganda.7Iview theExcelsiorrequirement as subject to enforce-ment on the same limited basis as the above categories ofpreelection misconduct. In the 8 years that has lapsed sinceadoption of theExcelsiorrequirement the Board has notindicated a disposition to utilize complaint sanctions toenforce that policy. The remedy for noncompliance withExcelsiorhas been the direction of rerun elections. IiExcelsiorUnderwear, Inc., supra,1245-46.In the instant case, theGeneralCounsel has made no showing that alternative means ofcommunication were not available to the Unions,and hence it is plain thatthe issue raised by the amended complaint is onespecifically left open bythe BoardinExcelsior, supra.2 "The control ofthe election proceeding,and the determination of thesteps necessary to conduct that electionfairly [are] matters which Congress259perceive of no salutory objective to be gained by reachinginto the arsenal of unfair labor practice remedies toregulate this area. The furnishing of names and addressesonly accomplishes the objective underlying promulgationof theExcelsiorpolicy, where the lists are available duringthe preelection period. The use of unfair labor practiceremedies hardly constitutes a practical means of assuringthat resultas againstrecalcitrant employers. More expedi-tiousprocedures are already available to compel suchcompliance. Pursuant to Section 11, the Board's subpenapowers have been invoked to obtain court-enforced ordersrequiring production of the lists in far more timely fashionthan would be the case in a Section 10 unfair labor practiceproceeding. In sum, I see no administrative advantageinuring from addition ofExcelsiorto the already heavilytaxed system of determining and remedying unfair laborpractices.There are also serious substantive questions that arise ifnondisclosure of names and addresses is to rise to the levelof a per se unfair labor practice. Significant differencesexist between presumptions that may be relied upon by theBoard in fashioning standards designed to assure anelection atmosphere conducive to a free and reasonedchoice, and presumptions that may properly support anunfair labor practice finding. The character and degree towhich the Board relies upon presumptions in administeringtheExcelsiorpolicy is evident from the following quotefromSon Farrel, Inc.,188 NLRB 969, 970 (1971):As the Employer points out, our adoption of theExcelsiorrequirementwas rooted in the hope ofinsuring a"fair and informed" electorate. An employ-er's submission to the petitioning union of a list ofnames and addresses of all eligible employees wasdeemed to be a proper administrative mechanism toachieve that end. To look beyond the question of thesubstantial completeness of the lists, however, and intothefurtherquestion of whether employees wereactually "informed" about the election issues despitetheiromissionfrom the list, would spawn an adminis-trative monstrosity. TheExcelsiorrule imposes a simpleduty upon employers which can be satisfied by theapplication of a reasonable amount of diligence. Weperceive no sound basis for granting the opportunity ofprolonged litigation to an employer whose moreattentive concern with the rule would have obviated theneed for any such litigation in the first place. We shallthereforepresume,as theExcelsiorcase intended, thattheEmployer's failure to supply a substantiallycomplete eligibility list had a prejudicial effect upon theelection,without inquiry into the question of whetherthe Union might have obtained some additional namesand addresses of eligible employees prior to the electionor whether the omitted employees might have garneredsufficient information about the issues to have made anentrusted to the Board alone."N.LR.B v.WatermanSteamship Corpora-non,309 U.S. 206,226 (1941).3NVFCompany,Hartwell Division.210 NLRB 663 (1974).4HollywoodCeramicsCompany, Inc.,140 NLRB 221 (1962).5PeerlessPlywood Company,107 NLRB 427 (1953).6SewellManufacturing Company,138 NLRB66 (1962).7Peoples Drug Stores, Inc,119 NLRB 634 (1957). 260DECISIONS OF NATIONAL LABOR RELATIONS BOARDintelligentchoice.Accordingly,we find that theEmployer's exceptions raise no material or substantialissueof fact or law which would warrant reversal of, ora hearing on, the Regional Director's findings on theobjections,which we hereby adopt.Presumptions, such as referred to above, though quite aproper basis for promulgating and administering rulesgoverning the election process, must be regarded withgreaterscrutiny where the predicate for an unfair laborpractice finding. For as stated by the Board: "The test ofconduct which may interfere with the 'laboratory condi-tions' for an election is considerably more restrictive thatthe test of conduct which amounts to interference,restraint,or coercion which violates Section 8(axl)."8 Inmy opinion, it would be improper to presume, withoutmore, that in each and every instance a failure to supply acomplete, accurate or any list at all, impairs employeeexercise of Section 7 rights. Even if the Section 7 rights "toself organization,to form, join,or assistlabororganiza-tions" are construed as embodyingthe right todo so on aninformed basis, it would not follow that each and everyExcelsiornoncomplianceimpedesthat right.The liststhemselvesmerely provide themeansby which the Unionmay reach employees, but beyond that the lists do not,guarantee an informed choice.Whether or not an employ-er'swithholding of all or part of the list can be, causallyrelated to an interference with Section 7 rights dependsvitally on whether the Union will use the lists, how theywillbe used,or whetherthe names and addresses werepreviously available to the union.In an unfair laborpractice proceeding an actual impairment or tendency toimpair Section 7 rights should not be assumed onpresumptions not necessarily indicative of actual interfer-ence,restraint,and coercion of employees.In sum, I conclude that in theabsenceof anyremedialadvantage to the further burdening of the administrativeprocessby duplicatingthe enforcementofExcelsiorthrough complaint proceedings,the statutory policyunderlyingExcelsioris best implemented through postelec-tion representation procedures,and, further that anynoncompliance with that policy is too remote from Section7 rights to constituteipso factointerference,restraint, andcoercion within the meaning of Section 8(axl) of the Act.Accordingly,I shall recommend dismissal of this allegationof thecomplaint.2.Misstatement of the eligibility cutoff dateThe complaint,asamended,setsforthan 8(aXl)violation based upon allegations that shortly before thethird election,"Respondent knowingly advised its employ-ees in writing that they would not be eligible to vote in theforthcoming Board-conducted election unlessthey wereemployed before March 10, 1973,which date was substan-tially different from the actual eligibility cutoff date."Although the General Counsel made certain factualrepresentations in connection with this allegation, noevidence was offered in support thereof.Furthermore thefactual assertions underlying this allegation are limited tosDal-Tex Optical Company,Inc., 137 NLRB 1782, 1786-87 (1%2).a See,e.g.,GlazersWholesale Drug Co.,209 NLRB 1152 (1974). Cf.the type of preelection misconduct, which, though groundsfor settingan electionaside, is not a violation of Section8(a)(1)of the Act .9 Accordingly, I shall recommenddismissalof this allegation of the complaint.3.The alleged grant of benefitsThe complaint alleges that Respondent further violated8(a)(1) on April 15, 1973, by announcing "the implementa-tion of major improvements in employee benefits in thecontext of discussion of the forthcoming representationelection."The only evidence offered in support of thisallegation is a document, which was concededly posted oncompany bulletin boards and directed to "All Personnel,"with the designated subject thereon being "Sick Leave."The documentlistsqualification standards and benefits,under the Company's sick leave policy and includes adetailed discussion of the workings of that policy. There isno indication whatever that this publication resulted in anet increase in benefits, a net decrease in benefits, or forthat matter, whether the contents thereof merely represent-ed a clarification of existing policy.At the hearing when these deficiencies were called to theGeneral Counsel's attention by Respondent's attorney, Icalled on the GeneralCounsel fora statementof position.The following ensued:JUDGE HARMATZ:Mr. Boss?MR. Boss:Well, I think the facts speak for itself thata revised policyconcerning insurancebenefits on April15, 1973, 12 days before the election was an improve-ment of theexistingbenefits.We don't have it prior-any prior statement of itbut-JUDGE HARMATz: How do you know it was-itwasn't a deprivement?How do you know itwasn't an increasein eligibilityrequirements and a decreasein benefits.Ma. Boss:We have it in the context of a spiritedelection,which on three previousoccasionshad beenrun off andset aside,and it washorribly contested withtwo Unionscompeting.We just say that theinferenceis that at the lastminute thecompanywas comingup with thisstatementof benefits.JUDGE HARMATZ: In other words, the theory is thecompany was fighting Unions and, therefore, itwouldn't haveamountedto anything that wouldn'thavegiven greater benefits to the-MR. Boss:Ithink that's the inference that iswarranted.JUDGE HARMATz: But you can't point to any specificevidence aside fromthe fact-you can't point to anyspecific evidenceapart fromthe inferenceyou seek meto draw that would supporta finding that these werebenefits,new benefits,enhancedbenefits?MR. Boss:Just the recentinferencefrom theattendant circumstances.Aldon,Inc., 201 NLRB 579 (1973). SHOP RITE FOODS, INC.The inference which the General Counsel urges upon meishighly speculative and unsoundly premised.Further-more, it would be plainly inappropriate were Ito substituteinference,where reasonable investigationcould readilydevelop the direct evidence necessary for presentation at ahearing,that is, if the actual facts in truth are consistentwith the allegations in the complaint.In hisbrief, the General Counsel refers me to the rejectedexhibit file,consistingof excluded transcript extracts fromthe postelection hearing on the Retail Clerks' objections tothe third election. The General Counsel claims that thetestimony of Virginia Carlisle and Jesus Diaz, which wasgiven in that proceeding, substantiates the existence of anallegedly illicit grant of benefits. Here, as in the case ofparagraphs 7 and 8 of the complaint, discussed under 4below, such testimony given in the representation case butnot presented in the instant proceeding is not theequivalentof the affirmative proof required to establish analleged unfair labor practice.Accordingly, I find that theGeneral Counsel has failed to prove that benefits wereincreasedduring the preelectionperiod,and I shallrecommend dismissal of this allegation in the complaint.4.Paragraphs 7 and 8 of the complaintAt the hearing, I dismissed paragraphs 7 and 8 of thecomplaint from the bench. Paragraph 7 alleges unlawful-nessboth in the layoff of Virginia Carlisle and her rehire ata reduced schedule of hours.Paragraph 8 alleges a threatof discontinued benefits addressed to employee Jesus Diaz.These allegations are of a type which would turn on anassessment of oral testimony.Nevertheless not a singlewitness was called to testify before me with respect to theseallegations.Instead, the General Counsel after representingthat these witnesses were subpenaed,but not availablebecause they resided at locations distant from the hearing,urged that I make findings with respect to paragraphs 7and 8 based upon testimony given by these witnesses at thehearing on objections to the third election inCases 23-RC-3344,3347,and 3390.Igranted Respondent's motion todismiss those allegations for want of competent substanti-ating proof.In his posthearing brief,theGeneral Counsel bothrequests that I reconsider my ruling and makes extensiveargument in support of that request.Aside from my view as to the evidentiary defectunderlying these allegations, in the circumstances,I am notentirely sure that I would recommend a remedy on thisminor part of thecase were I to agreetotallywith theGeneral Counsel. In this connection, I note that theseallegations involve 8(axl) conduct directed at supportersof the Retail Clerks Union and are derived from thatUnion's objections to the third election. These objectionswere at all times opposed by the Meat Cutters, theCharging Party herein.This raises an interesting issueunder Section 10(b) of the Act, for the Retail Clerksobjections to the election were not the subject of anindependent unfair labor practice charge.While it might besaid that an unreasonable burden is not imposed upon theEmployer where required to preserve all facts as to mattersrelating to the Meat Cutters charge,Iquestion whethersuch thinking can be extendedto conduct directed at a261unionother than the Charging Party,under circumstanceswhere the Charging Party has contended, as a matter ofrecord, that no such misconduct occurred. Aside from the10(b) problem, there is the further question of whether inthe face of the presentbargainingrelationship between theRetail Clerks and the Respondent, it makes anysense atall, from the standpoint of statutory objectives, to remedypreelection offenses directed at that Union by provisionswhich might well serve as an irritant to that relationship. Inview of the foregoingit ismy opinion that theexistingbargainingrelationshipbetween the allegedly offendedRetail Clerks and Respondent makes it idle to belabor thispoint.Nonetheless the General Counsel's persistence inthis regard makes necessary further comment with respectto the basis for my dismissal of these allegations.First, it should be made clear that the issue here is notthe admissability of evidence but rather relates to thequality of evidence necessary to substantiatean allegedunfair labor practice. Even if I had admitted the excludedmaterial,the defect in theseallegationswouldremain.Authorities cited by the General Counsel hardly supporthis claim that upon extra record evidencetaken in arepresentation proceeding before unfair labor practicesinvolving parole testimonymaybe predicated solely ahearing officer.Paint,Varnish & Lacquer Makers Union,Local 1232, AFL-CIO,120 NLRB 1425, 1427 (1958),involved evidence and findings from a representation casewhich were used solely for background purposes and werenot thesole evidenceoffered in support of an unfair laborpractice allegation. InGeneral Seat and Back Manufactur-ing Corp.,117 NLRB 1223, 1229 (1957), andCreditBureau,189 NLRB 574, 594 (1971), representationcase evidencewas consideredas priorinconsistenttestimony hearingupon credibility. InThomas Products Company,175 NLRB776 (1969), the documentary evidence in the representationcase was authenticated and made a part of the record inthe unfair labor practice proceeding.Inmy opinion, the General Counsel, without supportfrom precedent,seeks tonullify the right toa hearingaccorded persons charged with unfair labor practices byvirtue of Section 10(c) of the Act. This is particularly so,where,as here,the reliance upon secondary evidencewould precludean assessmentof parole testimony andresolutionof issuesof credibility by an administrative lawjudge having an opportunity to observe the witnesses. Forthe reasonsindicated, I reaffirmmy ruling dismissing theseallegations.C.TheAlleged Discrimination1.The reprimands to Escobedo and LopezJoe Escobedo.The complaint alleges that on June 1, 1973,Joe Escobedo was issued a reprimand in violation ofSection 8(a)(3) and (1) because of his activities on behalf ofthe Meat Cutters Union. Escobedo was hired by Respond-ent in 1968 as a produce helper. A few weeks later he waspromoted to the nonsupervisory position of producemanager.As produce manager, Escobedo was responsible,inter alia,for rotation of produce to avoid spoilage, and theordering of produce and frozen foods. At all timesmaterial, Escobedo was an active protagonist of the Meat 262DECISIONSOF NATIONALLABOR RELATIONS BOARDCutters Union. He participated as an observer on behalf oftheMeat Cutters at all three elections. Both before Andafter the third election of April 27 and 28, 1974, Escobedoregularly wore a Meat Cutters badge in the store. Priorthereto, Escobedo solicited union authorization cards andengagedin handbilling in his own and other stores inRespondent's San Antonio district on behalf of MeatCutters. Escobedo credibly testified that his union activi-tieswere conducted in the presence of certain of Respond-ent's supervisors, including Calvin Prater, the producesupervisor for Respondent'sSanAntonio district, andBusterTidwell, Respondent's San Antonio district manag-er.Produce Supervisor Prater admits to knowledge ofEscobedo's activities on behalf of the Meat Cutters Union.The circumstances surroundingissuanceof the repri-mand reveal that on June 1, 1973, Escobedo, whileunloading a truck, observed Calvin Prater, inside theproduce cooler in his store. Prater apparently was checkingthe produce in Escobedo's department. At that time, Pratersaid nothing to Escobedo, but returned about 4 o'clockthat same afternoon and informed Escobedo that hewished to talk to him and Store Manager Martinez. In theensuingconversation, Prater told Escobedo that he wasgoing togive him a reprimand for overstocking theproduce cooler and for failure to properly rotate hismerchandise.A written reprimand to that effect was givento Escobedo which hesigned.Escobedo at that time madeno defense to Prater and offered no explanation for theconditions cited as objectionable by Prater in the repri-mand.With respect to the status of his department on June 1,Escobedo initially testified that the conditions prevailing inhis department that morningwere nodifferent than thoseon any other Friday which, according to Escobedo, is avery heavy -day. Later, in his testimony, however hereferred to the fact that he had been off the previousMonday, the Memorial Day holiday, and this loss of 8hours from the normal workweek caused him to fallbehind.When this explanation was pursued further,Escobedo admitted that conditions in the produce depart-ment on June 1 weresomewhat worse than on previousFridays inthe sensethat he had insufficienttimeto rotatemerchandise and therefore there was spoilage and also thatthere was overstocking. On the basis of Escobedo's owntestimony I am satisfied and find that the content of thereprimand was not at odds with the facts. There is noshowing that such condition had been condoned in thepast by Respondent without issuance of reprimands.Since,as producemanager,Escobedo was responsible for therotationof produceas well as ordering, I cannot concludethat the reprimandwas issuedfor reasons other than goodcause.It istrue that Escobedo was a known protagonist oftheMeat Cutters Union and that the reprimandwas issuedsome7 weeks after the thirdelection.However, thesefactors hardly providesufficient basisfor inferring thatPrater'saction,with respect to Escobedo on June 1, waseither unionrelated or predicated upon anything otherthan the sound exercise of managerialauthority. Accord-ingly I find that the General Counsel hasnot establishedby a preponderance of the evidence thatRespondentissued a reprimandto Escobedo in violation of Section8(a)(3) and (1) of the Act and hence I shall recommenddismissal of this allegation of the complaint.Juan Lopez.As in the case of Escobedo, the GeneralCounsel contends that a formal reprimand issued Lopez intheweek following the third election was based upondiscriminatory considerations and therefore violative ofSection 8(a)(3) and (1) of the Act. Lopez is also a producemanager and has been in Respondent's employ since 1965.He first signed a Meat Cutters' authorization card in 1969and has actively supported that Union in all threeelections.His activities included the wearing of a MeatCutters' badge during these elections until several monthsafter the third election. He was also an observer at all threeelections, and was a roving Meat Cutters observer in thethird,which required him to perform his functions inconnection with that election in four different stores. Asthese union activities were engaged in openly and in thepresence of management representatives, including Praterand Tidwell, I find that Lopez' support of the Meat Cutterswas a commonly held fact within management.The circumstances surrounding the issuance of thereprimand show that on Wednesday, May 2, Prater was inthe produce department managed by Lopez and that hegave Lopez a check list which noted certain deficiencies inhis department; namely, that the frozen food section waslow, with a few items completelymissing.Lopez concedesthat at that time his frozen food section was lower thannormal. He attributes this condition, however, to the factthat he did not work on the previous Saturday because heacted as observer at the election conducted that day. Lopezalso cites his other responsibilities in the department, andthe fact that his helper was on vacation that week. Lopeztestified that sometime in the course of his conversationwith Prater, the latter referring to Lopez' union badge,stated: "I don't think you're supposed to be wearing thatanymore, but I'll find out." Lopez responded that Pratershould let him know when he finds out. Lopez continued towear the button and Prater never again mentioned thematter.No reprimand was given Lopez that Wednesday. Thenext day, on Thursday afternoon, Prater called a meetingof all producemanagersfrom the various stores in the SanAntonio district which was held from 2 to 4 p.m. At thatmeeting Prateragain raisedthe issue of the frozen foodsection to Lopez. He told Lopez to return to his store afterthe meetingand to work on the frozen food section untilmidnight if necessary. According to Lopez' testimony, hereturned to the store and did some work that Thursdayevening, but did not finish the job until Friday.On FridayPrater againappeared at the store andpresentedLopez with a formal, previously typed-upreprimand signed by District Manager Tidwell, and statingas follows:Cause of Reprimand & Disciplinary Notice . . .Failure to properlymaintainthe frozen food sectionof the Produce Department allowing the inventory tobe depletedon numerous items,and that due to hisnegligence,could havecaused lossof sales andcustomerdissatisfaction.Action Taken SHOP RITE FOODS,INC.263Reminded employee of policy on care and rotationof products in the frozen food cases.Reminded him ofhis responsibilityand job. Any furthernegligence onhis part will subject him to more stringent action.According to Lopez,after reading the reprimand, headvised Prater that the condition of the frozen fooddepartment was not his fault since hedid not work theprevious Saturday.Prater is alleged to have replied "Wellit'snot the Company's fault you weren'there on Satur-day." Prater asked Lopez to sign the reprimand which thelatter refused, stating that as far as he was concerned hewas doing his job. According to Lopez, Prater then said"Well I don't really want to do this, but I have to." Lopezfurther testified that at the time of his encounter withPrateron Fridaymorning hehad reworked the frozen foodsection and that Prater had remarked that "everythinglooked real good."Prater and Tidwell credibly testified that this reprimandoriginated with Tidwell,who, after visiting the store in themiddle of that week and observing the conditionof Lopez'frozen food section,contacted Prater and instructed him toissue the reprimand.The accuracy of this testimony isenforced by Lopez'indication that Prater,on delivering thereprimand,stated that he really didn't want to, but wasobligated to do so. The origin of the reprimand rendersimmaterial certain conflicts in the testimonyof Prater andLopez bearing upon the condition of the frozen foodssection on Friday, May 4,and conflicting versions of theirconversations during that week.Thus,the established facts showthat on and beforeWednesday,May 2,the frozen food department for whichLopez was responsible was low generallyand out ofcertainstock.Iaccept as plausible Respondent'sexpressedconcern that such a condition could result in a loss of salesand constituted poor merchandising. I further find that thereprimand was given at Tidwell's insistence.I also regardas unpersuasive Lopez'explanation that his not havingworked the previous Saturday furnished an acceptableexcuse for the condition of his frozen food case thefollowing week.10 It is true that Lopez was known to be anaggressive advocate of the Meat Cutters Union, and thatthe reprimand was issued on the heelsof the thirdelection.But these facts hardly support a fmding of illegality where,as here,the action of management seems entirely plausible,is based upon established facts,and is not shown to havebeen disparately applied.Accordingly,Ifind that theGeneral Counsel has failed to sustain his burden of proofwith respect to the 8(aX3) and (1) allegations relative to theLopez reprimand, and, accordingly, I shall recommenddismissal of this allegation of the complaint.10 Saturdayis a heavysales day.Such saleswould always result in heavydepletionof stockso as to require replenishmenton days to follow. Thus, anabsence on Saturday would not seemto beunusuallycritical to propermaintenance of frozen food stocks.11Thereis testimony in the record relativeto Pence's dissatisfactionwith her failure to attain full-time employment.However no issue pertaining2.The reprimand to and reduction of ElmiraPrince's work hoursElmira Prince was hired in November 1972 as a cashieron a part-time basis.11 By her own testimony Princeconcedes that she was one of the last employees to join theMeat Cutters and, apart from her wearing a Meat Cutters'badge on a single occasion, the first day of the thirdelection, the record does not disclose that Prince engagedin overt activities on behalf of that Union.The reprimand.The complaint alleges that a formalreprimand was issued Prince in violation of Section 8(a)(3)because of her union or protected activity. The disputedreprimand, which was dated May 26, 1973, and issued byStoreManager Marvin Toombs recited that it was basedon the following: "Failure to call prices when checkingcustomers [sic]."Prince concedes both that Toombsobserved her failure to call prices and that other girls hadreceived reprimands for such an offense. Aside from theminimal union activity attributed to Prince, her testimonythat,despite the date appearing on the affidavit, shereceived it prior to the April 26 election and before shewore the Meat Cutters' badge further weakens any basisfor inferring that the reprimand was based upon unionconsiderations. In the posthearing brief of the GeneralCounsel, the following statement appears: "GeneralCounsel is not contending at this time that the reprimandawarded to Elmira Prince on or about May 12, 1973 wasviolative of the Act." I shall recommend dismissal of thisallegation.The reduction of hours.The complaint alleges thatRespondent violated Section 8(a)(1) and (3) of the Act byreducing Prince's hours from between 20 and 30 hours perweek to 8 hours per week. Undisputed documentaryevidence demonstrates that during the payroll periodending June 9, 1973, Prince's hours were reduced to about8 hours weekly. In prior weeks, during calendar 1973,Prince had worked a high of 42 hours and a low of 26hours weekly. The Company concedes that the reductionin question was not attributable to a normal decline inmanning requirements,but nevertheless argues that thisaction was directed at Prince for reasons unrelated to anyactivity protected by the Act.Thus, it appears that some time in the spring of 1973,Prince, on report of an unidentified fellow employee, wassuspected by management (namely, Marvin Toombs, herstoremanager) of checking out relatives and giving themdiscounts in violation of what is conceded to be companypolicy. As a result, Prince and another employee, who wasthe object of similarly based suspicion, were required totake a polygraph test.12 Toombs informed Prince of thesuspicionswhich created the need for the test. Princeagreed to the polygraph, and concedes that in the course ofthe test, she made the polygraph operator "mad." Accord-ing toPrince, the operator accused her of lying in responseto questions concerning her giving discounts and checkingto her status in this regard was raised, none can be said to havebeen fullylitigated and hence this matter is regarded as collateral to the questionspresented by this complaint.12The othergirl declined to take the test and never again returned towork. 264DECISIONS OF NATIONAL LABOR RELATIONS BOARDout relatives and she,further,concedes that when herepeatedly questioned her as to whether she would like toset a price on what she had taken from the Company, sheinformed the operator:"If there's nothing else, could wefinish the test? . . .Because I have a lot of other things todo." The operator then said "I bet you do." On that note,the test apparently ended.The "Confidential Report" of the polygraph operatorwas forwarded to the Company under date of May 12,1973. The contents of this report were never divulged toPrince.The reporton Prince states as follows:Evaluationof the polygrams resulting from thissubject's examination,reveals to this examiner signifi-cant criteria that would indicate deception when thissubjectstates that she has never eaten saleablemerchandise on the job without paying for it, has neverdiscounted to anyone,has never checked out a relativeand has answered all questionstruthfully.Toombs, himself,never saw the report.However theresultsasreported to Toombs, by Grocery SupervisorLopez,were regarded as not sufficiently conclusive towarrant discharge.However, Toombs' suspicion was notallayed and he felt that some discipline was in order.According to his testimony he decided to cut Prince'shours in the hope,among other things,that she wouldsubsequently quit.13Ihave no reason to doubt Toombs'testimony as to thebasis for his action.Prince was not questioned in theproceeding as to whether she did or did not engage in theindiscretions of which she was suspected,and which theCompany argues were the sole basis for the action takenagainsther. The General Counsel has offered no proof thatprovides a fair basis for disbelieving Toombs,or otherwiseleading to a reasonably based inference that the reductionin hours was not in truth an act of managerial judgmentunrelated to any union activity.In these circumstances,and since the usual factors pointing to pretextual disciplineare not present in this case,I find that the General Counselhas not met his burden of proving unlawful discriminationwith respect to Prince's reduction in hours.Accordingly, Ishall recommend dismissal of the 8(a)(3) and (1) allegationbased upon this incident.3.The Alleged Discriminatory Dischargesa.AlfonsoM. GarciaGarcia was also a produce manager. Hired in 1968, hewas discharged on June 15,1973. TheGeneral Counselcontends that this discharge was in reprisal for Garcia'sactivities on behalf of the Meat Cutters Union. Respondentdefends on grounds that the discharge was based uponlegitimate considerations,bothincluding and growing outof Garcia's failure to report for work on June 14, 1973. TheGeneral Counsel seeks to put pretext to the justificationassigned by Respondent by relying,in essence, upon13 1 note that Prance did quit herjob in thefall of 1973 Thereasonsbehind her quit are not a matter of record,and the General Counsel doesnot contend that she was at that time theobject ofa constructive discharge.14As will beseen,infra,Ishall discreditGarcia's testimony that heGarcia's testimony to the effect that Albert Guerra,Garcia's store manager,gave him permission to take thatday off, and that Calvin Prater knew this at the time thathe terminated Garcia.Garcia was active on behalf of the Meat Cutters in allthree elections.His activities included the solicitation ofsignatures to authorization cards of that union, and heacted as a union observer at all three elections.He also,during the campaigns,wore a Meat Cutters' badge.Prateradmits to knowledge of Garcia's union learnings.Accord-ingly, I am satisfied and find that Respondent was fullymindful of Garcia's activities on behalf of the Meat CuttersUnion.The circumstances surrounding his discharge show thataccording to Garcia's normal work schedule, he is only towork from 8 a.m. to 12 noon on Thursdays. On the week ofJune 11,he wanted to take off Thursday morning,June 14.Garcia first testified that on Monday, June 11, when hetold this to Store Manager Guerra,the latter replied that aslong asGarcia did his job and had everything worked outin the produce department Garcia could take the day off.Garcia subsequently testified that Guerra at that timestated"Ok. I'll go ahead and call Mr.Prater up."Thereafter on both Tuesday and Wednesday, Garciaasserts that he again reminded Guerra of his intention totakeThursday off.Garcia does not indicate in histestimony that Guerra ever informed him whether thelatter had in fact discussed Garcia's requestfor time offwith Prater or whether Prater had made any response. NordoesGarcia testify that he inquired of Guerra as towhether Prater had approved the request.14Garcia further testified that he took Thursday off andabout 3 p.m. that day he received a phone call from Guerrastating that Prater had been in the store and was disturbedbecause the produce rack was low. Guerra informedGarcia that Prater had his timecard and that he was toreport thenextday, Fridaymorning,to Prater's office.Garcia went to Prater's office the next morning and foundGuerra there. According to Garcia, although it is vague asto just when this latter incident occurred, he overhearddistrict grocery supervisor, Joe Anthony Lopez, reprimandGuerra forfailing toreportGarcia's takingtime off to theoffice.15 In any event it is Garcia's further testimony thatapparently some time thereafter Prater came into the officeand asked Garcia what had happened on Thursday. Garciasaid he wasoff.Prater asked why Garcia didn't notifyanyone at the office. Garcia said he informed Guerra of hisrequest to take the time off. Prater then asked Garciawhether he didn't know that he was supposed to call theofficewhen taking aday off.Garcia was then given areprimand based on his failure to report to work onThursday, June 13, without first obtaining permission totake the day off or requesting a replacement. Thereprimand under the section entitled"Action Taken"states:The employee is reminded that it was his responsibilityto obtainpermissionfrom the store manager and theobtained permissionfrom Guerrato takeThursday off.15As indicatedinfra,Icredit Guerra's denial that such a conversationoccurred. SHOP RITEFOODS, INC.265produce supervisor before he could take off on ascheduled workday-warning-further occurrences ofthis nature could be cause for dismissal.That reprimandwas signedby Buster Tidwell and CalvinPrater.After Garciareadthe reprimand, Prater asked himto sign it,which he did.Prater thengave Garcia a secondreprimandbased upon Garcia's having worked off thetimeclockthe previous day and his failure tomake an "adloss" report.16When Praterrequestedthat Garciasign thisfinal reprimandGarciarefused to do so stating"you meanI'm fired,right at that moment."According to Garcia healso advised Prater in the presenceof Guerra that Guerrahad given him permission to takethe day off. As a result ofthis interview,Garciawas terminated.On the basis of theforegoing it is apparentthat theimmediate reasons assignedforGarcia's discharge byRespondent consistedof Garcia's taking timeoff withoutpermission,hisfailureto fulfill hisresponsibilities inconnectionwith the "adloss report," and his working offthe clock.Garciadenies that in takingThursday off he did sowithout permission and under circumstancesviolative ofcompany policy.He admits,however, that he did not takethe inventory necessary to the final preparation of the "adloss report"and also admitsthat while off the clock heplaced his order for additional produce and frozen foodfrom his homeon Thursdaymorning.In this latterconnection,thoughGarciaadmitsknowledge of thecompany policyagainst performingany work while not onthe timeclock,he testified that he did not know thatphoning inan order whilenot workingwas violative of thatpolicy.Accordingto his testimonyhe informed Praterduring the discharge interviewthat this phone call onlytook3 minutes.17Unlikethe ad lossreport andoff-the-clock aspects of thedischargewhich,at leastfactually, are conceded by Garcia,the circumstances surrounding his takingtime off are thesubject of a sharpconflict intestimony. His former storemanager,Guerra, who later quitRespondent's employ,testifiedthat on each occasionwhen Garcia told him of hisplan to takeoff that Thursday, Guerra told him to checkwith Prater.All agree that Garcia never did so. Concerning16The functions of a produce manager with respect to the ad loss reportwas to compile an inventory on Thursday mornings and Saturdays of saleitems appearing in newspaper advertisements on previousdays, referred toas an ad cycle.Thus,Respondent advertises various "leaders"in the Sundayand Wednesday papers. The items covered in the Sunday newspaper are onsale on Sunday, Monday,Tuesday,and Wednesday with those appearing intheWednesday paper being in effect onThursday, Friday,and Saturday.The ad loss report,which was preparedby thevarious produce managers,was designed to give the company an idea of the merchandise cost of itssales.An inventoryof the quantity of ad items would be on hand at thebeginning of the ad cycle and the produce manager upon termination of thead period,would again take an inventory of those items to determine thequantitiessold. This inventorywas to be takenon Thursdaymorning andSunday morning.Garcia admits that he hadbeen previouslycriticized forfailure to submit his ad loss report on a timely basis and that Store ManagerGuerra had reported to him on one such occasion that Prater had beeninconvenienced because of his failure to do so.There isno question that dueto his absenceon Thursday,June 14,Garcia was unable to take the closinginventory necessary to accurate completionof his "ad lossreport."17Garcia's testimony as to the amountof time worked off the clock issomewhat confused by his account of the portion of the discharge interviewdealing with how Garcia would be compensated for time spentoff the clock.the discharge interview,Guerra flatly denies that, asassertedby Garcia, he that morning had any conversationwith or was rebuked by District Grocery Supervisor Lopez.He also deniesthat Garcia, during the discharge interview,told Prater that he, Guerra, had given Garcia permission totake off that Thursday. According to Prater, at thatinterview, during an exchange between Garcia and Guerra,Garcia stated that he had asked Guerra for the day off, butGuerra, then and there, corrected Garcia, stating thatGarcia told him he was going to take the day off and thatGuerra informed him "to check with Mr. Prater first."Iam unwillingto credit the testimony of Garcia wherecontradicted by that of Prater and Guerra. Guerra, whonow works for one of Respondent's competitors, was ahighly persuasive witness who testified as if having nointerestwhatever in the outcome and related his responsestocounsel's interrogationin a straightforward, directmanner. I was also impressed with the demeanor of Praterwhose account, as corroborated by Guerra, was moreconsistent with the probabilities than that of Guerra. Onthe other hand I regarded Guerra as unreliable andimpelled to express his version of crucial incidents in amanner that would further his cause. His testimony wasmarked by frequent contradictions, including an attemptto createthe impressionthat his history of employmentwith Respondent was unblemished, when in fact, this wasnot the caseat all.isIn addition Garcia's testimonyreflected a tendency on his part to transfer to others whatquite obviously was his own responsibility. Thus, thoughGarcia had previously received a reprimand on April 5,1973, for failure to make price changes correctly and ontime, when questioned as to whether he subsequently madethese changes on the day he took off, Garcia attempted toexplain this away by testifying that effecting price changeswas the storemanager's responsibility. In the face of thesecontradictions,my distrust of Garcia's demeanor, andwhat I regarded as an attempt by Garcia to tailor histestimonyin a mannerconsistent with his self-interest, Iregard his testimony as unworthy of belief.Based on the foregoing, particularly the credited testimo-ny of Prater and Guerra, I find that the reasons assignedbyRespondent for dischargingGarcia are factuallysubstantiated and constitute valid cause. The indiscretionsThus,through his testimony Garcia seemsto drawa distinction betweenpreparationof the order andthe actual telephone call, so as to create theimpression that theonly off-the-clock work he performedwas the telephonecallHowever,his statements to Praterapparentlywerenot to that effect.For, Garciaconcedes that Praterpaid him for an hour's work on Thursday.The only sensible interpretation I can place on this extra compensation isthat it related to the time consumedby Garciain the workperformed off theclock.Prater only agreedto pay thiscompensation whenhe wasinformedby Garciathat preparationof theorder took I hour. It ismy impressionfrom the entiretyof Garcia's testimony that he did not, in his conversationwith Prater concerning this matter, convey that his timeoff the clock waslimited to a 3- to 5-minute phone conversationIsFor example,Garcia firsttestified that he neverhad any problemskeeping his produce rack full, and repeatedly,on questioning by theGeneralCounsel,denied that he had ever receiveda formal reprimand.Later,however,Garcia admitted that hehad been transferedto a smallerstore in the past because he had been unable to maintain his department'svolume of business in the larger store. Furthermore,Garcia admitted, whenconfronted with documentary evidence on cross examination, that he hadpreviouslyreceived written reprimandson January 2, 1970, January 1972,and April 1973 266DECISIONS OF NATIONAL LABOR RELATIONS BOARDattributed toGarcia involved a serious infraction ofcompany rules,19 and there is no showing that Respondentever had condoned such misconduct or that its policy wasdisparately applied to Garcia because of his support of theMeat Cutters Union. Accordingly, I find that the 8(aX3)and (1) allegations relative to his discharge are lacking inmerit and I shall recommend their dismissal.b.The discharge of Mary AlvarezAlvarez was hired on October 23, 1972,and assigned toStore # 126 where she worked until her discharge on July18, 1973. At the outset of her employment she worked asan "office girl." In such capacity, Alvarez was responsiblefor relieving the store manager of paperwork. She alsoperformed such utility functions as the making of signs, theordering of tobacco and candy, the training of newcheckers, and fillingin asa checker when needed.Despite the greater responsibilities and broader aptitudesrequiredof those in the office girl position, it wasRespondent's policy that this is a prestigious job with greatopportunities for enhancingskills,and that therefore officegirlsshould feel privileged with such status thoughcompensated at the same pay level applicable to ordinarycheckers.Alvarez did not regard this pay parity withcheckers as fair, andat some timein early 1973 she soughta wageincrease.She discussed this with Store ManagerPeterson and Assistant District Manager Lutich. When shereceived no definiteresponsesshe eventually contactedDistrict Grocery Manager Lopez.During this meeting with Lopez, some time in March1973,Alvarez explained that she felt it to be unfair thatordinary checkers and office girls should be paid at thesame wagelevel. She indicated that she had heard nothingfrom other management officials concerning her priorrequests for an increase. Lopez told Alvarez that office girlsdo not automatically earn at higher rates than checkersand that if she was not interested in the prestige of herposition, she couldceaseto function as an office girl andrevert to the status of a checker. Alvarez stated that shewished more money, and indicated that she wanted totransfer to another store where the girls earned more.Lopez said that she would not have to transfer, but that shecould earn more by working the 10 p.m. to 7 a.m. shift,making her eligible for a 10 cents hourly differential.20Alvarez declined to accept this suggestion, as she was themother of five children.After this conversation, StoreManager Peterson in-formed Alvarez, after Lopez discussed the matter with him,that she was no longer an office girl, and that upon postingof the new schedule, she would be put on the 10 p.m. to 7a.m. shift. In addition, Alvarez, who, to supplement her39 I find that company policy applicable to producemanagersrequiredthat a request for timeoff beaddressed to Prater in order that he mightobtain a replacement should he assent.I rely, in this regard on the testimonyof Prater,Guerra, and Produce Manager Serna, who though an aggressivesupporter of the Meat Cutters and a witness for the General Counsel,testified that obtaining the assent of Prater was a prerequisite for the takingof time off and was standard operating procedure.1 note,however,that thisfinding is not necessary to the result reached,since I find that Guerrainstructed Garcia to check with Prater before taking off,a step admittedlyneglected by Garcia.It is plain therefore that Garcia took off Thursday,June 14, without authorization.earnings,had been working in another of Respondent'sstores on Sundays, was informed that she no longer couldwork at that location.The threatened shift change did not in fact materialize,and Alvarez continued to work the day shift. Although nolonger holding the title of office girl, Respondent did notreplaceAlvarezwith any one in that classification.Accordingly,Alvarezwas repeatedly called upon toperform the paperworkassociatedwith that job.Alvarez was discharged on July 18, 1973. Prior theretoPeterson,inmid-June had taken his vacation, and wasreplaced by Assistant Store Manager Ramos. During thisperiod,Alvarez contacted the main office for advice inconnectionwith a problem she had with an invoice.Subsequently Lopez telephoned Ramos, who thereafterinformed Alvarez, that Lopez did not want her performingofficework,sinceshe had been unhappyas anoffice girland Lopez did not want her to be unhappy any more.Nonetheless, Ramos continued to ask her to perform suchdutieswhen the work piled up, for, other than Ramos,there wasno one elseto do it. Subsequent to his telephonecall toRamos,Lopez appeared in the store, and Alvarezattempted to clarify her responsibilities with respect to thestore'spaperwork. Lopez told her she would have noproblems if she continued to abide by the instructions ofthe assistantstore manager,On Monday, July 16, Alvarez had volunteered to workthe night shift because of a personnel shortage at the store.About I a.m., Lopez arrived at the store, purchasedsomething, and checked out through Alvarez' register.Alvarez was then, in addition to checking out customers,engaged in some paperwork. She checked out Lopez, theyengagedin small talk, and apparently nothing further ofconsequence occurred at that time.Alvarezwas nextscheduled to work at 7 a.m. on July 18.She arrived at the store and observed Store ManagerPeterson talking to a "new" girl. Peterson then left andAlvarez was approached by the "new" girl who asked whathad happened to the store's former office girl, also statingthat she was there temporarily until the Company trained areplacement. During this conversation Peterson returned,stating that he would like to talk with Alvarez. Alvarez wasthen informed of her termination, which Peterson attribut-ed to a need to cut down on full-time people, the assertionthat she had asked to transfer and wasn't happy in thestore, that she had criticized company policy, that she hadcreated low morale among other employees in the store,that she had divulged confidential office information toother employees, and that, while she was friendly withregular customers, she acted as a "zombie" towards others.Alvarez during her employment with Respondent had acommendable attendance record, had never received aIn my judgment,the seriousness of Garcia's absence is pointedµp by thevarious special duties that produce managers are called uponto perform onThursdaymornings.These include completionof the ad loss report for theprior ad cycle;ordering merchandisefor Friday, Saturday, and Sunday;and the changing of prices to reflect changes in advertised items.All were inadditionto normal dailyduties and were neglectedby Garcia in taking offthat day.20Based upon the crgdited testimonyof Alvarez.Referenceto the night-shift wprkwas emittedfrom thetestimonyof Lopez,and in this regard, I donot regard h1y account of the above conversationwith Alvarezas in directconflict withthe latter's version. SHOP RITEFOODS, INC.reprimand, and from the specifics of her testimony,impressedme asbeing a highly capable, work-orientedindividualwho would not hesitate to volunteer heremployment services when conditions in the store itidicat-ed a need.Lopez conceded that Alvarez was a goodmechanical worker.Alvarez was initially indifferent towards union activityand, while informing her original store manager, Henning,of this, she also advised that she would let Henning know ifshe had a change of heart. When she joined the MeatCuttersUnion in February 1973, Alvarez informedHenning that she had done so. Alvarez was the only MeatCutters supporter in the store. Employees at that store weredescribed by her as weakly oriented towards organization.As a result, and on advice of a Meat Cutters' official, sheneither wore a badge nor engaged in overt union activity.However,some2 weeks after the election of April 26, 1973,Alvarez did circulate a petition in the store for employeesignature which was sponsored by the Meat Cutters andaimed at prompting the NLRB to direct an immediatererun election. If any doubt exists from the foregoing ofRespondent's knowledge of Alvarez' union activity, thatfact and Respondent's specific animus towards Alvarez isclearly established through the credited, uncontradictedtestimony of Leonard Serna relative to a conversation hehad with Store Manager David Gandin. Both were at thattime assigned to the store in which Alvarez later workedthe extra Sunday shift. Prior to the election in April 1973,Alvarez came into that store to shop. Serna saw her andsaid "Hello, Mary." Gandin asked Serna if she were theMary who worked at store # 126. Serha replied in theaffirmative. Gandin thensaid"Yes, Oh, she's involved withthat Union too much.She can getfired for it.,, 21Inmy opinion, the foregoing is ample to substantiate,prima facie,theGeneral Counsel's contention that Re-spondent, in terminating Alvarez, acted to rid itself of aMeat Cutters supporterin a storewhere other employeeshad not then been responsive to that Union's organization-alefforts.This sudden termination of a known unionaffiliate,with a previously unblemished work record, andwithout prior notice or warning, strongly suggests that theaction taken against Alvarez was in implementation of thedisposition on the part of management implicit in StoreManager Gandin's remark to Serna.The inference of discrimination that flows from theabove is hardly diminished by Respondent's explanation21Serna wasa producemanager anda highly active employeeorganizerfor the MeatCutters Union. WithinRespondent's management,Serna wasregarded as a highly capable employee with a reputationfor honesty I washighly impressed with Serna,and find him entirely credible.Gandin did nottestify.Idiscredit Lopez'denial of knowledge of the unionactivity ofAlvarez.Iwas not impressedwith Lopez'demeanor,and, on other matters,regardedAlvarez as a far more persuasive witness who presented hertestimony in a straightforward fashion, free ofany suggestionof coloration.Further aswillbe seeninfra,Iregard Lopez'account of the reasonsunderlying this discharge as totally unbelievable.Thus,I have alsocreditedAlvarez where her testimony conflicts withthat of Lopez.22Lopez previously demonstrated a propensity to make quick,unreason-able assumptions as to Alvarez'happinesswith her job. Thus when Alvarezquestioned the fairness of management'spolicy of not paying office girlsmore than checkers,Lopez tookthis as indicatingthat Alvarez was unhappyas an office girl.23Peterson did not testify and hence there is no direct evidence that theproblem concerning her attitude had ever been mentionedto Alvarez. I267for the action takenagainstAlvarez.DistrictGroceryManager Lopez testified as to thecircumstancessurround-ing the discharge of Alvarez. According to his testimony,the sole basis for that action was a poor attitude reflectedby Alvarez in her dealings with other employees andcustomers.While such misconduct would be open andengaged in within the view of others, I note with interestthat not asinglewitness was called to corroborate Lopez inthis regard.According to Lopez, through his frequent visits to Store# 126, he had opportunity to observe Alvarez in theperformance of her duties. On such occasions he noted thatAlvarez did "not convey a friendly attitude toward .. .customers," and that she acted "not in such a manner thatyou could see that she was happy with her work or that shewas happy with her job,"22 and that "she seemed to bedoing it as something that had to be done rather thansomething she wanted to do, sort of a distasteful approachto it." Despite this, Lopez concedes that he never discussedthese impressions with Alvarez. Instead he claims to havediscussed the matter several times with Peterson, request-ing Peterson to talk to her. According to Lopez, Petersonsubsequently indicated to him that he had done s0.23 Justprior to the discharge, Lopez asked Peterson whetherAlvarez had improved.When Peterson replied in thenegative,Lopez suggested termination and Petersonagreed. Peterson then effected the discharge.Ifind Lopez' testimony completely unbelievable. It isincredulous that a good worker would be terminated undersuch conditions and on such flimsy grounds.24 This isparticularly the case when one considers Respondent'scautiouspolicy toward discharges evident from thetestimony of Toombs and Lopez, himself, in connectionwith the treatment of Elmira Prince.25 The discharge ofAlvarez hardly squares with these expressions of manage-ment's reluctant approach to this form of discipline. Thereisalso the question of why, Lopez, though.the movinginfluence in the discharge decision, at no time, despite, hisfrequent confrontations with Alvarez, voiced any criticismto her based upon his own experience with her attitude orthat of Peterson, other employees, or customers.26 Indeed,this failure of Lopez to counsel her, or to obtain moredirect evidence assuring that she had been counseled, isalso difficult to understand in the face of his admission thatAlvarez was a good mechanical worker.27 Also curious isthe absence of any explanation as to what provoked thecredit her denial that any such discussions took place with Peterson,Lopez,or anyone else24Alvarez'uncontradicted and credited description of the reasons forthe discharge related toher byPeterson indicate that Peterson cited severalitemswhich Lopezrepudiated as not entering into the discharge decision.The variance between Lopez'testimony and Peterson's statements indischargingAlvarez is perfectlyconsistent with an attempt on Peterson'spart to exaggerate and make more persuasiveto Alvarezthe justification forthe action against her.25Note also the three reprimandpolicy describedby Prater in histestimonyconcerning the dischargeof Garcia.26Lopez testifiedto only oneinstance in which, fromsecondarysources,he heard that a customer had complainedthat Alvarezacted in an abruptand rude fashion.2TThe recordas a whole leaves me with the clear impression that thoseoccupying the positionof officegirl bung greater skills to theirjobs thanordinary checkers,and if effective in their work,are valuable employees.While the competenceof Alvarezin performance of her duties is not(Continued) 268DECISIONS OF NATIONAL LABOR RELATIONS BOARDdischarge conversation between Lopez and Peterson, sincethe record is devoid of evidence imputing misconduct toAlvarez at times proximate to that incident.In sum, Respondent points to no incident which wouldexplain the timing of the action against Alvarez and itsentire defense rests on vague general testimony more in thenature of accusation, than substantiated fact. It wouldseem that termination of a good worker would be subjectto far more convincing proof that has been offered here;that is, unless the true reason for Respondent's action layelsewhere. Indeed, I find the latter to be the case, and thatAlvarez was terminated to eliminate a potentially aggres-sive individual from influencing others, in a nonunionstore, to support the Meat Cutters. I find that Respondentthereby violatedSection 8(a)(1) and(3) of the Act.D.The Alleged Interference with Board ProcessesIn mid-April 1974,Respondent offered reinstatement toElmira Prince,28 Alfonso Garcia, and Mary Alvarez. Princeand Lopez, pursuant to these offers, returned to work.Mary Alvarez initially declined to accept reinstatementbecause, in her case, the offer was not to her formerlocation, but to a store located at some distance from herresidence.Following the transmittal of these offers of reinstate-ment, a letter dated April 19, 1974, over signature ofRespondent's counsel, Durwood D. Crawford, was sent tothe Regional Director for Region 23, with copies to Prince,Garcia, and Alvarez. The letter recited as follows:"Dear Sir:In an attempt to settle and resolve the substance of theabove Complaint, which is presently set for trial on April30th, the Company officials and the officials of theMeatcutters Union, the Charging Party, met and workedout the following settlement:Mary Alvarez, Alfonso Garcia and Elmira Prince wouldbe offeredreinstatementby the Company to thepositionsthey previously held, but suchreinstatementwould bewithout any back pay. The Company would remove thereprimands issued to Juan Lopez, Almira Prince and JoeEscobedo. No NLRB Notice would be posted, in line withthe Company's contention-which it stillmaintains-thatitdid not violate the Act. This information was conveyedto your office.You now advise that in order for the Complaint to bedismissed and eliminate the trial, back pay in the amountof 80% of lost revenue must be paid to each of the threeindividuals.This involves approximately $480.00 to MaryAlvarez, $1,240.00 to Alfonso Garcia and $716.00 toElmira Prince. This information was conveyed to theundersignedon April 18th, at which time you furtheradvised that the reinstatement offer to Mary Alvarez wasto Store No. 121, which was 26 miles fromher residenceand unacceptableas a reinstatementoffer. The offer to re-questionedby Respondent, her value is affirmativelyindicatedby the factthat she continuedto perform office work,without needfor anew office girlto replace her, evenafter shewas stripped of that title2$Elmira Prince had previouslyquit her employment in thefall of 1973.The complaintraises no issue as to the legitimacy of her separation at thattime andtherefore the offerof reinstatement made to her could not beemploy herat StoreNo. 121 apparently occurred throughan intra-Company communications breakdown. This hasalready been corrected and she has been advised that theoffer is to Store No. 126-the store where she previouslyworked. Also, the Company has offered reinstatement toElmira Prince, although this remedy was not sought in theComplaint.However, in light of the information given to me, that the23rd Region will not approve a settlement on this basis, butwould require the Company to pay approximately$2,436.00 in back pay, the Company regards the settlementproposal as being rejected and, therefore, null and void.Accordingly, the reinstatement offers will be withdrawneffective Friday, April 26, 1974, and the employment ofthese persons will be terminated as of that date, althoughMr. Garcia has already returned to work and Ms. Alvarezand Ms. Prince may have done likewise by the time thisletter is received. In order that the reasons for theCompany's actions will be understood, I am sending copiesof this letter to all involved parties, including the threenamed employees involved to advise them that, unless theyare notified to the contrary, their employment with ShopRite Foods will be terminated as of such date.VERY TRULY YOURS,DURWOOD D. Cn wi of DS "Based upon this letter, the complaint was amended onrequest of the General Counsel at the outset of the hearingto allege that Respondent threatened to discharge Garcia,Alvarez, and Prince "unless theBoard would approvereinstatement without backpay as a remedy for the priordiscrimination practiced against them . . . , to discouragesaid employees from further participating, or from testify-ing at the ULP Hearing before a duly designated ALJ."The amendment went on to allege that by virtue of saidconduct, Respondent violated Section 8(a)(4) and (1) of theAct. The threshhold issue in connection with this allegationiswhether Respondent discharged or otherwise discrimi-nated against Prince,Garcia, and Alvarez within themeaning of Section 8(a)(4).29 In this regard the facts showthat Elmira Prince, having received a copy of Crawford'sletter,did not report to work on April 27 and 28, 1974,because she thought she had been terminated on Friday,April 26, as indicated in the letter. Alvarez, after receivingsaid letter, called DistrictManager Tidwell on April 24,1974, in connection with indications she had received thatthe Company on discovering that it inadvertently offeredher reinstatment to an unacceptable location, was willingtomodify that offerto accommodateher.When Tidwelloffered her a job as of Monday, April 29, 1974, at a moreappropriate location, Alvarez referred him to Crawford'sletter and its declaration that she would be immediatelydischarged. Tidwell denied knowledge of the letter. AfterAlvarez indicated to Tidwell that she felt that theregarded as an attempt to fulfill any statutory obligation attributed toRespondent through the instant complaint29 Section 8(a)(4)makes it an unfair labor practice to discharge orotherwise discriminate against an employee because he has filed charges orgiven testimony under this Act. SHOP RITE FOODS,INC.269Company's offer of reinstatement in the face of Crawford'sletter amounted to "somebody. . .playing games" withher, the conversation ended.Prior to the hearing, whichopenedon April 30, 1974, Alvarez had no furtherconversation with company representatives concerning herreinstatement.Garcia testified that he was reinstated onTuesday, April 23, 1974, and apparentlywas not influ-enced by Crawford's letter since he reported for work onSaturday, April 27, 1974, and the record does not suggestthat he lost any work in consequence of the representationsmade on behalf of the Company in that letter.Iam satisfied that Crawford's letter of April 26, 1974,had no effect whatever upon the job tenure or terms ofemployment of Garcia. Further, the evidence as to Alvarezhardlyindicates that her reinstatementwas delayed byvirtueof that letter,since,following its receipt, shecontinued to seek clarification of aspectsof theoriginaloffer of reinstatement which she found objectionable.30 AsI am satisfied that the General Counsel has not establishedthat either Garcia or Alvarez lost work or otherwise hadtheir employment opportunities impaired as a result ofCrawford's letter,Icannot findthat theywereobjects ofdiscrimination as required by Section 8(aX4).31On the other hand, Prince, as of April 26, 1974, wasactivelyemployed, and did not work the followingweekend because,through counsel,the Company haddeclared that her employment would end on that date. As Iread Crawford's letter, that declaration was manifested inabsolute,unconditional terms, and Princecould hardly besaid to have acted unreasonably in assuming was terminat-ed. The record indicates that she received no indicationthat that effective April 26, 1974, "unless . . . notified tothe contrary,"she she had not been terminated untilMonday, April 29, 1974. I fmd that Crawford's lettereffectively led Prince to believe that she was discharged asof April 26,32 and that her failure to work during theensuing weekend was attributable to that representation. Iam also satisfied that said discharge was based upon amotivation proscribed by Section 8(aX4) and (1) of the Act.Though, perhaps, a tactical maneuver on the part ofRespondent to induce the Regionto accept the terms ofthe privatesettlement agreement, the letter set forth abovewas also calculated to influence reinstatedemployees, who,perhaps had greater interest in their jobs,than furtherbackpay, to no longer cooperate with the Board, and,possibly to decline to testify at the hearing scheduled forthe following week. The fact that Prince subsequently didtestifyatthat hearing neither neutralizesthe unlawfulmotivation underlying her lossof 2 days'work norprecludes a remedy for such discrimination.Accordingly, Ifind that Respondent violated Section 8(aX4) and(1) of theAct, by, in effect, denying Prince employment to discour-age her from testifying at an unfair labor practice hearing.30On this issue,I regard as immaterial the questionof whether theoriginal offer of reinstatement was legally sufficientto impose a duty ofacceptance uponAlvarez,on pain of loss of furtherbackpay. All thatconcerns me here is whether,by virtue of Crawford's letter,the tenure ofAlvarez'employment was adversely affected.31My failureto findthis additional violation as to Alvarez inno way isintended to affect the backpay to which she may be entitled as a result ofher earlier discharge,which I heretofore have found to have violated Section8(ax3).My failure to find the additional 8(aX4) violation is based solelyupon the absenceof anyshowing that Alvarez sustained an additional lossI alsofind thatthe statementin Crawford's letter that allreinstated employeeswould beterminatedon April 26,1974,at the very least,constituteda threat, plainlycalculated to inducePrince, Garcia, and Alvarezto ceaseto participatein thefurtherprosecutionof unfair laborpractice claims made in theirbehalf, thereby independent-ly violatingSection 8(a)(1) ofthe Act.CONCLUSIONS OF LAW1.Shop Rite Foods, Inc., is an employer engaged incommerce within the meaning of Section 2(6) and (7) of theAct.2.Amalgamated Meat Cutters and Butcher Workmenof North America, AFL-CIO, Local 171, is a labororganization within the meaning of Section 2(5) of the Act.3.By threatening discharge of reinstated employeesunder circumstances tending to discourage them fromtestifying in an unfair labor practice proceeding, Respond-ent has violated Section 8(a)(l) of the Act.4.By discharging Mary Alvarez because of her unionactivities,Respondent has violated Section 8(a)(3) and (1)of the Act.5.By terminating Elmira Prince, and thereby causingher to lose 2 days' work, under conditions calculated todiscouragePrince from testifying in an unfair laborpracticeproceeding,Respondent has violated Section8(a)(4) and (1) of the Act.6.Respondent has not violated Section 8(a)(1) of theAct by failing to submit lists of employees names andaddresses in conformity with the Board'sExcelsiorpolicy,by implementing new benefits, by laying off VirginiaCarlisle, by threatening Jesus Diaz, or by misrepresentingthe election voter eligibility date.7.Respondent has not violated Section 8(a)(3) and (1)of the Act by issuing formal reprimands to Juan Lopez,Elmira Prince, and Joe Escobedo, by reducing the hours ofElmira Prince, or by discharging Alfonso M. Garcia.8.The unfair labor practices found above have aneffect upon commerce within the meaning of Section 2(6)and (7) of the Act.The RemedyTo effectuate the policies of the Act, it is recommendedthat Respondent be ordered to cease and desist from theunfair labor practices found, and from any other like orrelatedmisconduct, and to take the affirmative actiondescribed below and set forth in the recommended Order.Having found that Respondent engaged in unlawfuldiscrimination which resulted in Elmira Prince's failure toreport to work for a period of 2 days, I shall recommendthat Respondent make her whole for any loss of earningsas a resultof Crawford's letter.32My finding in this regard is made with full consideration of astipulation made at the outset of the hearingto the effect thatRespondenttook no action with respebt toCrawford's letter but had "deferred anyaction to reterminate."As I construe that stipulation, it merely means thatfurther affirmative steps to effectuate the discharges were not taken.However,since the last paragraph of that letter was never rescinded,and thedischarge statement therein was absolute, the stipulation in no way bars an8(ax4) finding based upon an employee's reliance on the original forecast ofdischarge. 270DECISIONSOF NATIONALLABOR RELATIONS BOARDshemay have suffered by reason of the discriminationagainst herby payment to herof a sum equalto that whichshe would have earned as wages on April27 and 28, 1974.It havingbeen found that Mary Alvarezwas discharged inviolationof Section8(aX3), I shall recommend thatRespondentmake Alvarez whole by payment to her of asum of money equalto that whichshe would have earnedfrom the date of the discrimination against her to a date, 5days after May 2, 1974,when avalid,unconditional offerof reinstatement was made toher. Asall parties concedethat said offer wasvalid and proper,I shall not recommendthatRespondent again be directedto offer Alvarezreinstatement.The backpaydue toPrince and Alvarezshall be computed in accordancewith the formulaset forthinF.W.Woolworth Company,90 NLRB 289 (1950), withinterest at the rateof 6 percentper annum as set forth inIsisPlumbing& Heating Co.,138 NLRB 716 (1962).Upon the foregoing findings of fact,conclusions of law,and the entirerecordin this case,and pursuant to Section10(c) of the Act,I hereby issue the following recommend-ed:ORDER33Respondent, Shop Rite Foods Inc., San Antonio, Texas,its officers, agents, successors,and assigns, shall:1.Cease and desist from:(a) Threatening, discharging, or otherwise discriminatingagainst employees either in a manner discouraging themfrom giving testimony under the Act, or because of theirunion activity.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise of theirrights guaranteed them in Section 7 of the Act.33 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulationsof theNational Labor Relations Board,the findings,conclusions,and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations,be adopted by the Board and becomeitsfindings,conclusions,and Order,and all objections thereto shall bedeemed waived for all purposes.2.Take the following affirmative action designed toeffectuatethe policiesof the Act:(a)Make ElmiraPrince and Mary Alvarez whole for anylossof pay they may have suffered by reason of thediscrimination against them in the mannerset forth in thesectionof thisDecisionentitled "The Remedy."(b) Preserve and, upon request,make available to theBoard and its agents,for examinationand copying, allpayroll records,socialsecurity payment records,timecards,personnel records and reports, and allother recordsrelevant and necessary to a determinationof the amount ofbackpaydue under the termsof this recommended Order.(c)Post at its San Antonio,Texas, places ofbusinesscopiesoftheattachednoticemarked"Appendix." 34Copies ofsaid notice,on formsprovided by theRegionalDirectorforRegion23,afterbeing duly signed byRespondent's representative, shall be posted by it immedi-atelyupon receiptthereof,and maintainedby it for 60consecutivedays thereafter,in conspicuous places, includ-ing all places where notices to employeesare customarilyposted.Reasonable steps shallbe taken byRespondent toinsure that said notices are not altered,defaced, or coveredby any other material.(d) Notify thesaid Regional Director, in writing, within20 days from the date of thisDecision,what stepsRespondent has takento comply herewith.IT IS FURTHER ORDERED that the allegations of thecomplaint not found to have been established by apreponderance of evidenceherein be, and they hereby are,dismissed.s+ In the event that the Board'sOrder is enforced by a Judgment of aUnited States Court of Appeals,the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board. "